[DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT            FILED
                             ________________________ U.S. COURT  OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                        MARCH 16, 2009
                                     No. 08-14115
                                                                       THOMAS K. KAHN
                               _______________________
                                                                           CLERK

                         D. C. Docket No. 07-80269-CV-DTKH

GLEN TROTTA,

                                                                          Plaintiff-Appellee
                                                                           Cross-Appellant,

                                           versus

LIGHTHOUSE POINT LAND COMPANY, LLC,
a Florida Limited Liability Company,
TOLL BROTHERS, INC.,
TOLL BROTHERS, INC., A DELAWARE CORPORATION,


                                                                    Defendants-Appellants
                                                                         Cross-Appellees.
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________
                                  (March 16, 2009)

Before BARKETT and FAY, Circuit Judges, and TRAGER,* District Judge.
_____________________
     * Honorable David G. Trager, United States District Judge for the Eastern District of
New York, sitting by designation.
PER CURIAM:

       Lighthouse Point Land Company, LLC (“Lighthouse”) and its parent

company Toll Brothers, Inc. (“Toll Brothers”) (collectively “Lighthouse”) appeal

an adverse summary judgment in favor of Glen Trotta on his claim for rescission of

his contract to purchase a lot from Lighthouse in the Beach Front at Singer Island

Condominiums (“Beach Front”) development. The summary judgment was based

on the district court’s conclusion that Lighthouse had violated the contractual

disclosure requirements of the Interstate Land Sales Full Disclosure Act (“ILSA”),

15 U.S.C. § 1703(d), as well as the Florida Deceptive and Unfair Trade Practices

Act (“FDUTPA”), Fla. Stat. § 501.204, and therefore, pursuant to § 1703(d), Trotta

was entitled to rescind the contract.1

       Lighthouse argues on appeal that it is exempt from the § 1703(d) disclosure

requirements by 15 U.S.C. §1702(b)(1), which provides various exemptions to

developments containing less than one hundred lots, and by §1703(d) itself, which

applies only to land sale or lease contracts “not exempt under section 1702.” Our



       1
          We review de novo a district court’s grant of summary judgment, applying the same
legal standards as the district court. See Whatley v. CNA Ins. Cos., 189 F.3d 1310, 1313 (11th
Cir. 1999). Summary judgment is appropriate if the evidence before the court shows that there is
no genuine issue as to any material fact and that the moving party is entitled to a judgment as a
matter of law. Fed.R.Civ.P. 56(c). In making this determination, the court must view all
evidence and make all reasonable inferences in favor of the party opposing summary judgment.
Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (internal marks and citations
omitted).

                                                2
very recent precedent agrees with Lighthouse’s position and we must, thus, reverse

on this issue. In Pugliese v. Pukka Dev., Inc., 550 F.3d 1299 (11th Cir. 2008), this

Court specifically held that, in deference to a longstanding opinion of the U.S.

Department of Housing and Urban Development, “if the sale or lease of a lot is

exempt from any ILSA provision under § 1702, then it is also exempt from the

right of revocation granted in § 1703(d).” Id. at 1306 (emphasis in original). We

therefore reverse the district court’s grant of summary judgment to Trotta and hold

that Lighthouse is exempt from § 1703(d).

       Likewise, we must reverse the district court’s holding that Lighthouse

violated FDUTPA, because the district court based that holding solely on its earlier

determination that Lighthouse had violated the ILSA. Trotta has pled no additional

facts that would support an independent finding that FDUTPA had been violated.2

       Accordingly, we REVERSE the judgment of the district court and

REMAND for entry of judgment for Lighthouse.




       2
          Trotta has cross appealed, arguing that he should have prevailed on another ground, to
wit, that Beach Front actually contained more than one hundred lots and, therefore, Lighthouse
would not be entitled to any ILSA exemption. We find no merit in this argument.

                                                3